Title: General Orders, 28 July 1778
From: Washington, George
To: 


          
            Head-Quarters White Plains Tuesday July 28th 1778.
            Parole Gerrard—C. Signs Great—Good.
            
          
          The Commander in Chief desires that the Officers who did not compose part of the Grand
            Army last Winter and Spring and who may be unacquainted with the General Order relative
            to the duties of the Officers of the day as there pointed out will have recourse to one
            issued on the ninth day of June last at Valley-Forge and govern themselves thereby.
          The Commander in Chief also begs leave to inform such Officers as may be unacquainted
            therewith that it is His Wish and Desire that the Field Officers of the day when they
            are relieved from their tour of duty would dine with him at Head-Quarters, and where
            there is no particular Reason to prevent it he would take it as a favor from them to be
            punctual, as it enables him to invite Company accordingly.
          The Inspector and Brigade Major of the day are meant to be included in this Invitation,
            and the General further requests that the Chaplains would also dine with him in turn
            each coming with his Brigadier when of the day.
        